Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 2.	This action is in response to the communication filed on October 08, 2021. 
3.	Applicant’s amendment filed on 10/08/2021 has been received, entered into the record and considered. 
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 10808/2021, claims 26-45 (renumbered as claim 1-20) are allowed.
				Allowable Subject Matter
5.	Claims 26-45 are allowed.
6.	The following is an examiner statement of reason for allowance:
	Interpreting the claims in light of the specification examiner find the claimed invention is patentably distinct from the prior art of record. The prior art of record does not explicitly disclose or render obvious the claimed invention as a whole as recited in the amended independent claim 26, 37 and 43.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 26, 37 and 43.               
The dependent claims 27-36 depending on independent claim 26, dependent claims 38-42 depending on independent claim 37, and dependent claims 44-45 depending on independent claim 43 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue 
					Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167